DETAILED ACTION
Election/Restrictions
Claims 4, 6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022. Further, claim 11 is directed to the nonelected species of spraying the pretreatment liquid onto the knitted fabric rather than the elected species of dipping the fabric in pretreatment liquid, and thus claim 11 is also withdrawn from consideration.
Claims 1-3, 5, 7-10 and 12 are now examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam (7,041,338) in view of Li et al. (9,803,094) and McMurray et al. (7,658,087).

 	Regarding claims 1-3, Nigam teaches a method for treating a fabric with a pretreatment, making a t-shirt for use in a direct-to-garment printing process from the fabric, and then printing of a graphic on the garment for us in the direct-to- t-shirt printing process, the method comprising:
	providing a pretreatment (col. 9, line 20) and a dye (col. 21, lines 31-33, note that dye may be included in the pretreatment coating, and for purposes of the rejection, the pretreatment is being considered to be everything in the coating other than a coloring dye); 
	providing a fabric (cols. 4, 5, lines 57-15) made from synthetic fibers including polyester (col. 4, line 59, note that “paper” and “paper substrates” includes all substrates disclosed in the reference, namely, the fabric sheets at col. 10, line 46) for application of the pretreatment and the dye thereto;
 	applying the dye (col. 21, lines 31-33) of a preselected color to the polyester fabric (col. 21, lines 31-33), the applying of the dye achieving coloration of the polyester fabric (col. 21, lines 31-33); 
applying the pretreatment to the polyester fabric (col. 9, line 20) portions of the acts of dyeing and applying being performed simultaneously (col. 9, line 20, col. 21, lines 31-33, note that the dye and the pretreatment are applied simultaneously as the coating), the applying of the dye achieving coloration of the polyester fabric (col. 21, lines 31-33), the applying of the pretreatment to the fabric permitting a garment to be formed therefrom to be suitable for use in the direct-to-garment printing process for printing on some of all surface area of the garment (note that this entire limitation is a 
 	after completion of applying the dye and applying the pretreatment, drying the dye and the pretreatment on the polyester fabric (cols. 6, 7, lines 64-7, note that “after printing and before drying” implies that a drying step is always necessary).
 	Nigam does not teach wherein the drying is a heat drying, after completion of the heat drying act, creating the garment for use in a direct-to-garment printing process from the fabric; and using the direct-to-garment printing process to print a graphic with ink on the garment without applying additional pretreatment to the garment after creating the garment and wherein the garment is a t-shirt. Li teaches the creation of a garment out of fabric that has previously had pretreatment, a heat drying, printing a graphic on that pretreated garment/fabric without additional pretreatment and wherein ink used to print the graphic is one of white and CMYK colors, and wherein the garment is a t-shirt (Li, col. 16, lines 33-45, col. 12, line 22). It would have been obvious to one of 
	Nigam in view of Li does not teach wherein the fabric is knitted or wherein a graphic is printed on both and exterior and an interior of the garment. McMurray teaches this (McMurray, col. 2, line 42, col. 2, lines 20-33, col. 5, lines 11-23, Note that printing on the interior and exterior of the garment are disclosed because the garment is reversible). It would have been obvious to one of ordinary skill in the art at the time of invention to apply graphics to both the interior and exterior surfaces of a printed garment, as disclosed by McMurray, in the device disclosed by Nigam in view of Li because doing so would allow for the reversibility of the garment, thereby allowing the wearer to choose among two printed patterns.

 	Regarding claim 5, Nigam in view of Li and McMurray teaches the method of claim 1, wherein applying the pretreatment includes dipping the knotted fabric in the pretreatment (Nigam, col. 23, lines 4-6).

.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Li and McMurray as applied to claim 1 above, and further in view of Niimi (2004/0187715).
 	Regarding claims 7-10, Nigam in view of Li and McMurray teaches the method of claim 1. Nigam in view of Li and McMurray does not teach a color selection. Niimi teaches wherein the preselected color of the knitted fabric used to create the t-shirt is a darker color than the graphic printed onto the t-shirt using the direct-to-garment printing process (Niimi, [0055]), wherein the graphic printed onto the t-shirt using the direct-to garment printing process is a lighter-colored graphic than the preselected color of the knitted fabric (Niimi, [0055]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the method disclosed by Nigam in view of Li and McMurray to process the fabric of the t-shirt disclosed by Niimi because doing so would prevent ink used for the direct-to-garment printing process of Niimi from running and wicking though the fabric (Nigam, col. 7, lines 17-25) and to provide wash fastness (Nigam, col. 7, lines 9-16) of the ink applied to the garment to be formed from the fabric of Niimi’s t-shirt. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853